DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0349036) in view of Deng (US 2019/0132783).
Wang discloses the following features.

transmitting an uplink grant including first information for changing a TA value to a UE (see step 708 in Fig. 7, wherein the relay node configures the timing advance parameter of the UE, which is connected to the relay node using the access link);
receiving a first uplink signal based on the first information from the UE; and
receiving a first downlink signal from a BS (see step 708 in Fig. 7, wherein a transmission is received from the UE via the access link and another transmission is received from the BS via a backhaul link),
wherein a transmission timing of the first uplink signal from the UE is determined based on the first information such that the relay node simultaneously receives the first uplink signal and the first downlink signal (see step 708 in Fig. 7, wherein the transmission from the UE is configured by TA as configured by the relay node and the transmission from the UE and the BS arrives simultaneously).
Regarding claim 6, a relay node (see relay node 406 in Fig. 4 and recited throughout the specification) used in a wireless communication system (see system shown in Fig. 4), the method comprising: a memory; and a processor configured to transmit an uplink grant including first information for changing a TA value to a UE (see step 708 in Fig. 7, wherein the relay node configures the timing advance parameter of the UE, which is connected to the relay node using the access link);
receive a first uplink signal based on the first information from the UE; and

wherein a transmission timing of the first uplink signal from the UE is determined based on the first information such that the relay node simultaneously receives the first uplink signal and the first downlink signal (see step 708 in Fig. 7, wherein the transmission from the UE is configured by TA as configured by the relay node and the transmission from the UE and the BS arrives simultaneously).
Wang does not disclose the following features: regarding claims 1 and 6, transmitting an uplink grant including first information for changing a TA value to a UE (Wang discloses transmitting information for changing the TA value to the UE, but does not disclose that this information is transmitted along with an uplink grant).
Deng discloses the following features.
Regarding claims 1 and 6, transmitting an uplink grant including first information for changing a TA value to a UE (see “Specifically, the access response message may be a random access response (RAR) message. The RAR message may include a timing advance (TA), resource block (RB) allocation information, and uplink grant (UL grant) information, where the TA can reflect the distance between the UE and the RN” recited in paragraph [0148], wherein it would be obvious to perform the TA configuration taught in Wang during a random access procedure as taught by Deng such that the transmission timing is adjusted prior to the random access data transmission).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang using features, as taught .

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Deng as applied to claims 1 and 6 above, and further in view of Ansari (US 2021/0185727).
Wang and Deng disclose the features as shown above.
Wang and Deng do not disclose the following features: regarding claims 5 and 10, wherein the UE includes an autonomous driving device.
Ansari discloses the following features.
Regarding claim 5, wherein the UE includes an autonomous driving device (see “radio device…self-driving vehicle” recited in paragraph [0060]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang using features, as taught by Ansari, in order to provide radio communication on various consumer electronics (see paragraph [0060] of Ansari).

Allowable Subject Matter
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
closest references found fail to disclose the features disclosed in claims 2-4 and 7-9.
	Claims 2 and 7 similarly recites the steps of “transmitting downlink assignment information including second information for changing a propagation delay value to the UE; transmitting a second downlink signal based on the second information to the UE; and transmitting a second uplink signal to the BS, wherein a transmission timing of the second downlink signal is determined based on the second information such that the relay node simultaneously transmits the second uplink signal and the second downlink signal”.  Wang, Deng and Ansari fail to disclose the claimed features of claims 2 and 7.  Qin (US 2020/0163097) discloses simultaneous transmission on the backhaul link and access link that involves the use of transmission latency (i.e. paragraph [0275]), but does not disclose “transmitting downlink assignment information including second information for changing a propagation delay value to the UE”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qin (US 2020/0163097) discloses simultaneous transmission on the backhaul link and access link that involves the use of transmission latency (i.e. paragraph [0275]), but does not disclose “transmitting downlink assignment information including second information for changing a propagation delay value to the UE”.

Keskitalo discloses the use of SSBs and potential dropping of backhaul connections (paragraph [0061], which is closest reference found relating to claims 3-4 and 8-9 of the current application, but does not disclose the specific feature presented in claims 3-4 and 8-9 of the current application).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JUTAI KAO/           Primary Examiner, Art Unit 2473